Exhibit 10.3
Amendment 11 to
Worldspan Asset Management Offering Agreement
This amendment is the eleventh amendment (“Amendment 11”) to the Asset
Management Offering Agreement effective as of July 1, 2002, among Travelport, LP
(formerly Worldspan L.P.) (“Travelport”), International Business Machines
Corporation (“IBM”), and IBM Credit LLC (“IBM Credit”), Agreement ASVB594, as
previously amended by Amendment 1 effective as of December 16, 2002, Amendment 2
effective as of December 31, 2003, Amendment 3 effective as of June 30, 2006,
Amendment 4 effective as of January 1, 2007, Amendment 5 effective as of
February 1, 2007, Amendment 6, effective as of October 1, 2007, Amendment 7,
effective as of October 1, 2007, Amendment 8, effective as of October 1, 2007,
Amendment 9, effective as of October 1, 2007, and Amendment 10, effective as of
March 31, 2009 (collectively, the “AMO Agreement”).
Each term defined in the AMO Agreement shall have the same meaning in this
Amendment 11 unless otherwise provided herein or inconsistent with the content
hereof.
Effective as of December 31, 2007, Travelport (then named Worldspan, L.P.), IBM,
and IBM Credit entered into a Joinder Agreement pursuant to which Travelport’s
affiliates, Travelport Inc. (“TPI”) and Galileo International LLC (“Galileo
International”), became parties to, and jointly and severally liable for all
Travelport obligations under, certain agreements defined in the Joinder
Agreement as the “Designated Agreements”, including, without limitation, this
AMO Agreement and the TLA. Travelport represents and warrants that subsequently
(i) Galileo International changed its name to Travelport International, LLC,
(ii) Travelport International, LLC merged with and into Galileo International,
Inc., (iii) Galileo International, Inc. merged with and into TPI, and (iv) all
of TPI’s assets and liabilities previously held by Travelport International, LLC
were contributed, though a series of transactions, to Travelport. IBM, IBM
Credit and Travelport may be referred to from time to time herein as the “Party”
or “Parties”. Accordingly, the Parties hereto agree that:
(a) Travelport has assumed, and will perform, all of the duties, obligations,
covenants, and representations under taken by TPI and Galileo International
pursuant to the Joinder Agreements with respect to the Designated Agreements (as
defined in the Joinder Agreement) and represents and warrants that it has and
will continue to directly benefit from each of the Designated Agreements and
that the leased Machines and Financed Items under the TLA will be used by
Travelport and other entities in the Travelport Enterprise;
(b) TPI hereby assigns to Travelport all of TPI’s rights with respect to the
Designated Agreements;
(c) TPI, Galileo International, Travelport International, LLC, and Galileo
International, Inc. shall not be parties to any of the Designated Agreements;
(d) Except to the extent otherwise specified in any Designated Agreement or
inconsistent with the context in which it appears, any reference in a Designated
Agreement to “Galileo”, “you”, or “You” shall be deemed to refer to Travelport;
and
(e) The Joinder Agreement is hereby terminated and shall be of no further force
or effect.
The purposes of this Amendment 11 are to replace, modify, or add certain terms
in the AMO Agreement with the terms specified in this Amendment 11.
This Amendment 11 becomes effective as of March 31, 2010 (the “Effective Date of
Amendment 11”).
This Amendment 11 may be signed in one or more counterparts, each of which will
be deemed to be an original and all of which when taken together will constitute
the same agreement. Any copy of this Amendment 11 made by reliable means is
considered an original.
The Parties agree that this Amendment 11, which includes the associated
documents attached hereto, is the complete agreement among the Parties with
respect to the subject matter hereof and replaces any prior oral and/or written
communications between the Parties concerning this subject matter. By signing
below, the Parties agree to the terms of this Amendment 11.
 
PORTIONS OF THIS EXHIBIT MARKED BY AN [**] HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2.

 



--------------------------------------------------------------------------------



 



Except for the changes specified in this Amendment 11, all other terms and
conditions of the AMO Agreement remain unchanged. In the event of a conflict
between this Amendment 11 and the AMO Agreement, this Amendment 11 will prevail.
Travelport, IBM and IBM Credit and, with respect to the third introductory
paragraph of this Amendment 11 only, Travelport, Inc. (“TPI”) hereby agree that,
as of the Effective Date of Amendment 11, the AMO Agreement shall be amended as
follows:

  1.   Monthly Payments Exhibit. Exhibit A (Monthly Payments) to the AMO
Agreement is replaced in its entirety with the Exhibit A attached as Attachment
1 to this Amendment 11.     2.   Capacity Plan Exhibit. Exhibit B (Capacity
Plan) to the AMO Agreement is replaced in its entirety with the Exhibit B
attached as Attachment 2 to this Amendment 11. Mid-Lease and End of Lease
Pre-stated Buyout Options for System z Machines in the Capacity Plan are also
included in Attachment 2.     3.   Current Machines Exhibit. Exhibit C (Current
Machines) to the AMO Agreement is replaced in its entirety with the Exhibit C
attached as Attachment 3 to this Amendment 11.     4.   Settlement/Termination
Percentages Exhibit. Exhibit F (Settlement/Termination Percentages) to the AMO
Agreement is replaced in its entirety with the Exhibit F attached as Attachment
4 to this Amendment 11.     5.   Order Letter Exhibit. Exhibit G (Galileo Order
Letter) to the AMO Agreement is replaced in its entirety with the Exhibit G
attached as Attachment 5 to this Amendment 11.     6.   Preferred Pricing
Arrangement Exhibit. Exhibit M (Preferred Pricing Arrangement) to the AMO
Agreement is replaced in its entirety with the Exhibit M attached as Attachment
6 to this Amendment 11.     7.   Special Offering Attachment for VM Charges
Exhibit. Exhibit N (Special Offering Attachment for VM Charges) to the AMO
Agreement is replaced in its entirety with the Exhibit N attached as Attachment
7 to this Amendment 11.     8.   Table for z10 Engine Deactivation Credit for
Maintenance Services. The Exhibit P (Table for z10 Engine Deactivation Credit
for Maintenance Services) attached to this Amendment 11 as Attachment 8 is added
to the AMO Agreement as Exhibit P.     9.   Expiration Date. The fifth paragraph
on the first page of the AMO Agreement is amended by replacing the date
“June 30, 2011” with the date “December 31, 2014” and by adding thereto the
following sentence:

      “The period from March 31, 2010 through December 31, 2014 may be referred
to herein as the “Amendment 11 Extension Term”.”

  10.   Order Letters. Section 1 of the AMO Agreement, entitled
“Cancelled/Superseded Agreements”, is amended by adding thereto the following
sentence:

      “Order Letters issued during the Amendment 11 Extension Term shall begin
with Order Letter 700.”

  11.   Monthly Payments. Section 2 of the AMO Agreement, entitled “Monthly
Payments”, is amended by revising the last sentence of the second paragraph
thereof to read as follows:

      “IBM acknowledges receipt of the Monthly Payments due for the portion of
the Initial Term prior to March 31, 2010 (the “Effective Date of Amendment 11”),
and a schedule of the Monthly Payments due for the portion of the Initial Term
after the Effective Date of Amendment 11 is attached as Exhibit A.”

 



--------------------------------------------------------------------------------



 



12.   TPF Variable Capacity. Section 6 of the AMO Agreement, entitled “TPF
Variable Capacity”, is hereby amended in its entirety to read as follows:

“6. TPF Capacity
The Parties agree that the System z processor capacity provided in the TPF
Complex by IBM to the Travelport Enterprise to run IBM’s Transaction Processing
Facility (“TPF”) software (the “TPF Workload”) shall be comprised solely of
[**]. The charges for the [**] are included in the [**]. Until and unless [**]
is used by Travelport, no charges will be due or payable by Travelport to IBM
for the [**]. If at any time, in any increment, Travelport uses any amount of
the [**] for TPF or zVM processing, then Travelport shall immediately become
liable for, and make payment to IBM, for acquisition of such capacity at
increments described in subsection (3) hereof.
(1) Definitions:
For purposes of the AMO Agreement, the following definitions apply and control:
“TPF Complex” means (i) the [**] (System z10) Machines identified in Exhibit B
as the TPF Complex Replacement Machines, and (ii) the [**] (System z9) Machines
identified in Exhibit B as the TPF Complex Displaced Machines until each of the
Displaced Machines is replaced by the applicable Replacement Machine, all of
which replacement will occur by [**].
“TPF System” means any base (as opposed to z/VM guest) TPF operating system and
associated TPF Workload running in the TPF Complex.
“MIPS” means million instructions per second, which is a unit of measurement for
the processing capacity of a Central Processor (“CP”). The capacity of an
“Engine” (as further described below), or a Machine or a Central Electronic
Complex (“CEC”) is sometimes described in MIPS. MIPS is solely an approximation
of relative internal processor performance. The MIPS numbers in this AMO
Agreement are specific to, and are to be used solely for measuring elements of,
this AMO Agreement. These MIPS numbers are not intended for capacity planning
purposes nor does IBM make any representation that they will be an accurate
reflection of the results that Travelport might expect to achieve in its unique
operational environment.
“TPF Adjusted Peak Capacity Usage” means, for each day, the highest number of
MIPS used by the TPF Systems during that day, as described in the subsection
below entitled “Capacity Utilization Reporting”.
“TPF Fixed Capacity” means the IBM processor type [**] capacity, expressed in
MIPS, acquired by Travelport on an ongoing, permanent basis via purchase or
lease acquisition for the specific purpose of running the TPF Workload. It is
specifically not TPF Buffer Capacity. z/VM Capacity is specifically a subset of
TPF Fixed Capacity. To the extent zVM Capacity is executed, the TPF Fixed
Capacity available for Travelport’s use is reduced by an equal amount, i.e., the
sum total of TPF Fixed Capacity and z/VM Capacity can never exceed the TPF Fixed
Capacity when no z/VM Capacity is executed.
“TPF Buffer Capacity” means the additional, incremental IBM processor type [**]
capacity, measured in MIPS, which is provided by IBM in aggregate across the TPF
Complex above and beyond the TPF Fixed Capacity in the amount of approximately
[**] of TPF Fixed Capacity.
“z/VM Capacity” is a subset of TPF Fixed Capacity and is the number of MIPS of
the TPF Fixed Capacity that may be used for z/VM Systems. z/VM Capacity is
limited to [**] MIPS running on an IBM processor type [**] and [**] MIP running
on an IBM processor type [**], for an aggregate total of

 



--------------------------------------------------------------------------------



 



[**] MIPS of z/VM Capacity. Travelport may elect, at its option, to run z/VM
Capacity. To the extent z/VM Capacity is run, TPF Fixed Capacity is reduced in
an equal amount. The TPF operating system may be run as a guest of z/VM under
the provisions of this paragraph.
“Engine” means an IBM processor type [**] Machine general purpose central
processor on which the System z instruction set is executed and on which the
TPF, zOS or z/VM operating systems may execute. The MIPS capacity per Engine is
documented in Table B, entitled “[**] CP MIPS”.
“z/VM System” means any system running in the TPF Complex that runs under the
z/VM operating system.
“TPF Logical System” means a group of production LPARs supporting a specific
Travelport customer or internal business function. Production TPF workloads are
exclusively run on TPF Logical Systems. In no situation is an LPAR shared by
more than one Logical System. As of April 1, 2010, there are [**] separate
production LPARs that form [**] Logical Systems: [**].
“TPF Complex System” means (i) a TPF Logical System, (ii) a test TPF Systems
that does not run as guest under z/VM, and (iii) a z/VM System.
“Daily Airline Hosting MIPS” means, for each day, the Airline Hosting MIPS used
by the TPF Logical Systems during that day, as described in the subsection below
entitled “Capacity Utilization Reporting.”
“ESO Agreement” means the Enterprise Software Option Agreement referenced as an
Included Agreement in Section 3.
“Airline Hosting MIPS” has the meaning specified in the ESO Agreement.
(2) Use of the TPF Complex:
Travelport’s use of the TPF Complex is limited as follows:

  (a)   The use of the TPF Complex for z/VM Systems is restricted to the
capacity for which the Travelport Enterprise has specifically licensed z/VM.
This may include a license covered by the Special Offering Attachment for VM
Charges set forth in Exhibit N, a z/VM license owned by the Travelport
Enterprise and applied to an Integrated Facility for Linux (“IFL”) processor, or
any other z/VM licensing agreement between the Travelport Enterprise and IBM.  
  (b)   The use of the TPF Complex for TPF Systems is [**].     (c)   If the TPF
Adjusted Peak Capacity Usage exceeds TPF Fixed Capacity MIPS for any measurement
period for any day in any month, then Travelport must acquire during the
following month additional TPF Fixed Capacity in engine boundary configurable
increments equal to or greater than the prior month’s reported TPF Buffer
Capacity MIPS usage. The purchase price for [**] procured by Travelport under
this paragraph shall be the [**]. IBM will adjust TPF Buffer Capacity MIPS to
ensure that TPF Buffer Capacity MIPS are approximately [**] of TPF Fixed
Capacity, subject to IBM processor type [**] configuration rules. Maintenance
Service and Program charges will be billed for all such additional TPF Fixed
Capacity in accordance with any applicable agreements in effect between IBM and
the Travelport Enterprise.

 



--------------------------------------------------------------------------------



 



(3) General:
IBM shall provide the TPF Buffer Capacity, and Travelport agrees to purchase or
lease TPF Fixed Capacity if TPF Buffer Capacity is used, under this AMO
Agreement. Specifically, the IBM Buffer Capacity remains IBM’s owned asset until
and unless procured by Travelport under the terms and conditions of this AMO
Agreement. The capacities and settings of these IBM processor type [**] Machines
are shown in Table A below, entitled “TPF Complex Setup”.
Table A TPF Complex Setup

                                                                               
                                              NUMBER OF                        
              TPF FIXED +                     TPF FIXED       IBM [**] z10      
      TPF FIXED             BUFFER     IBM             CAPACITY   TRAVELPORT  
PROCESSOR     TPF FIXED     CAPACITY -     TPF BUFFER     CAPACITY -    
PROVIDED             MIPS   CEC   SERIAL     CAPACITY     zOS 1.8 MI    
CAPACITY     zOS 1.8 MI     TPF BUFFER     BUFFER     AVAILABLE TO   DESIGNATION
  NUMBER     MODEL     MIPS     MODEL     MIPS     MIPS     MIPS %     RUN z/VM
 
[**]
  [**]     [**]       [**]       [**]       [**]       [**]       [**]          

Note: The Machine capacity designated as available for z/VM Systems shown in the
table above does not include capacity used for z/VM Systems on Integrated
Facility for Linux (“IFL”) or Integrated Coupling Facilities (“ICF”).
Table B below, entitled “[**] CP MIPS”, shows MIPS data for each IBM processor
type [**] capacity setting. The MIPS shown are calculated by multiplying the
published IBM LSPR z/OS 1.8 Multi-Image Default Mixed Workload performance
measurements by [**].
Table B
[**] CP MIPS

                                      z/OS                 V1R8         Machine
Type-       MI   SW     Capacity Setting   #CP   MIPS   Group   MSU
[**]
  [**]     [**]       [**]       [**]  

 



--------------------------------------------------------------------------------



 



The MIPS shown above are derived from published IBM LSPR z/OS 1.8 Multi-Image
Default Mixed Workload performance measurements of IBM machine type [**]
Processors. They represent a broad approximation of mixed workload environments,
and no representation or warranty is expressed or implied that these MIPS will
be realized by Travelport. The Parties agree this MIPS data is to be used solely
as a matter of convenience for the purposes discussed in this AMO Agreement.
(4) Capacity Utilization Reporting:
Travelport agrees to measure and report to IBM the number of MIPS used by all of
the TPF Complex Systems. This report (the “Capacity Utilization Report”) will be
provided to IBM on a monthly basis, in the format of a Microsoft Excel
spreadsheet. The Capacity Utilization Report will be used to calculate (i) the
charges for capacity utilized in excess of the TPF Fixed Capacity pursuant to
this AMO Agreement, and (ii) Airline Hosting MIPS for purposes described in the
ESO Agreement.
The Capacity Utilization Report will include, at a minimum:

  -   The installed capacity setting of each Machine in the TPF Complex.     -  
For each TPF Logical System, a list of production LPARs that comprise it and the
percentage, if any, of its capacity that consists of Airline Hosting MIPS using
the methodology described below, or another methodology proposed by Travelport
and acceptable to IBM, such acceptance to not be unreasonably withheld.     -  
For each TPF Complex System, the average number of MIPS used in each [**] minute
period beginning at midnight, Greenwich Mean Time, of each day ([**]
measurements per TPF Complex System for each day).     -   For each [**] minute
period, the sum of the average number of MIPS used by all the TPF Complex
Systems. For each day, the highest of these numbers (the “Peak Capacity Usage”
for that day) will be marked with an asterisk or other readily identifiable
mark.     -   The average number of MIPS used by each TPF Complex System for
each [**] minute measurement interval shall be calculated as the sum of the
products of (i) each individual Production LPAR’s average utilization for that
measurement interval, multiplied by (ii) the Total Enabled Machine Capacity at
Initial Capacity Setting (in MIPS) from the TPF Complex Setup Table (Table A),
multiplied by (iii) the ratio of the LPAR logical I-Streams to CEC Physical
I-Streams.     -   For each [**] minute period, the number of MIPS used by each
TPF Logical System that are Airline Hosting MIPS, which will be calculated by
(i) multiplying (x) the number of MIPS used by each TPF Logical System during
that [**] minute period by (y) the percentage of that system that consists of
Airline Hosting MIPS, and (ii) taking the sum of the resulting products.     -  
For each day, the Airline Hosting MIPS for the [**] minute period in which the
Peak Capacity Usage occurred (the Daily Airline Hosting MIPS) will be marked
with an asterisk or other readily identifiable mark.     -   A description of
any circumstances that Travelport believes caused an abnormality in the data
that should result in an adjustment to the Peak Capacity Usage or Peak Airline
Hosting MIPS for any day, as described below.     -   Travelport will use the
software product [**] from [**] in z/VM service machine LPARS on each [**] to
measure capacity utilization for all z/VM Systems each minute, and [**] such
measurements will be summed and averaged to establish each [**] minute z/VM
Capacity utilization level that will be shown for that [**] minute period in the
Capacity Utilization Report. Travelport may, with the approval of IBM, which
will not be unreasonably withheld, change the method of calculating the z/VM
usage.

 



--------------------------------------------------------------------------------



 



The Capacity Utilization Report for each month will be available to IBM no later
than the 15th day of the following month, except, however, that no report will
be required from Travelport until the month after the six System z9 Displaced
Machines have been replaced with the System z10 Replacement Machines, as
described in Exhibit B, but no later than for calendar month July 2010 usage.
Travelport will deliver the monthly report electronically to, at a minimum, the
IBM AMO Project Executive, the IBM Client Executive, the IBM AMO Account Support
Representative and the IBM TPF Product Line Manager. IBM will provide Travelport
with appropriate contact information for each of these individuals, and will
update that information as applicable.
In the event that an abnormality is apparent in the data reflected in the
Capacity Utilization Report for any month, whether caused by an operational or
data collection error or other unusual circumstance, the Parties will work in
good faith to resolve such error or unusual circumstance. Travelport will
clearly identify any such area of concern in the data and will provide
additional information as reasonably requested by IBM to clarify the reason for
the abnormality. The intention of the Parties is to identify unusual capacity
abnormalities caused by unpredictable system situations, such as a “looping
program” or Machines outage, and, as necessary, make mutually agreed upon
adjustments to the TPF Adjusted Peak Capacity Usage, the Daily Airline Hosting
MIPS, or both, that may be necessary to fairly reflect those abnormalities. This
provision is not intended in any way to mitigate any real peaks in the workload
of these Machines. The TPF Adjusted Peak Capacity Usage for each day will be the
reported Peak Capacity Usage for that day as adjusted, if necessary, to account
for any abnormality. The Daily Airline Hosting MIPS for each day will be the
reported Peak Airline Hosting MIPS for that day as adjusted, if necessary, to
account for any abnormality.
Travelport will retain, for 60 days after the end of each month, data showing
the MIPS used by each TPF Complex System during that month, as recorded by
Travelport at one minute intervals. Within that 60 day period, Travelport agrees
to provide that data to IBM upon receipt of a written request from IBM.
For the purpose of charging for capacity utilized in excess of the TPF Fixed
Capacity, the Capacity Utilization Report for each month must report the highest
Peak Capacity Usage for that month.
For the purpose of enabling the calculation the Annual Airline Hosting MIPS
Usage (as such term is defined in the ESO Agreement), the Capacity Utilization
Report for each month must report the highest Daily Airline Hosting MIPS during
that month.
The Capacity Utilization Report will include a specific column for [**], [**],
other hosted airlines, and Airline Hosting MIPS. The Airline Hosting MIPS will
be the sum of the MIPS reported as described above for [**], [**] and other
hosted airlines.
For each TPF Logical System on which both GDS and Airline Hosting MIPS workloads
are run, the percentage of that system’s capacity that consists of Airline
Hosting MIPS will be measured and reported using one of the following methods as
appropriate to the TPF Logical System in question, or another method proposed by
Travelport and acceptable to IBM, such acceptance to not be unreasonably
withheld:

  1.   “Sysco Data Collection” process, which is run on the TPF Logical System
called WSP, will be used to calculate the Airline Hosting MIPS used by (1) [**],
and (2) other hosted airlines. The “Sysco Data Collection” process will be run
twice per day, once in the morning and once in the afternoon, both at or near
the peak TPF Logical System utilization period. Travelport will indicate in the
Capacity Utilization Report the two [**] minute periods in which the “Sysco Data
Collection” process is run each day. The two daily “Sysco Data Collection”
process results will be averaged to determine the utilization percentages for
both the GDS workload component and the Airline Hosting MIPS workload component
of the WSP system. The resulting percentage will then clearly be displayed in
each day’s Microsoft Excel data sheet in the Capacity Utilization Report and
will be used to determine the Airline Hosting MIPS used by the WSP system. In
the event that one of the two Sysco Data Collections in a day is cancelled or
fails to report data, the

 



--------------------------------------------------------------------------------



 



      data from the remaining Sysco Data Collection will be used. If neither
Sysco Data Collection reports data, the data from the previous day will be used.

  2.   “Entry Control Block Logging Tools” and “Reverse Links Entry Control
Block Logging Tools” which are run on the TPF Logical Systems called APO, VSS,
PRE, and PGR will be used to calculate the Airline Hosting MIPS used by [**].
The results from the “Entry Control Block Logging Tools” and “Reverse Links
Entry Control Block Logging Tools” will be used to determine the utilization
percentages for both the GDS workload component and the Airline Hosting MIPS
used by the APO, VSS, PRE and PGR systems. The resulting percentages will then
clearly be displayed in each day’s Microsoft Excel data sheet in the Capacity
Utilization Report and used to determine the Airline Hosting MIPS used by APO,
PRE, PGR and VSS.

(5) Miscellaneous:
If Travelport requires additional configured TPF capacity in excess of that
described in the TPF Complex Setup Table (Table A), then IBM will offer such
capacity in configured Engine boundary increments specified by Travelport for
either TPF System or z/VM System use. Maintenance Services and Programs will be
charged for all such additional configured capacity. z/VM Capacity will be
priced at IBM’s PPA pricing. Any other TPF Complex Machines or microcode enabled
changes or additions will also be priced at IBM’s PPA pricing. Any associated
Maintenance Services charges will be determined separately in accordance with
any applicable agreements that may then be in effect between IBM and the
Travelport Enterprise. Charges for Programs will be determined in accordance
with any applicable agreement in effect between us, including any applicable
Additional Agreement. Notwithstanding the foregoing, IBM is not obligated to
provide any equipment or any upgrade of installed equipment beyond the date that
the equipment or upgrade is no longer available to IBM customers, as specified
in any future withdrawal from marketing announcement.”

  13.   Settlement/Termination Charges. Section 16 of the AMO Agreement,
entitled “Settlement/Termination Charges”, is amended by adding at the end
thereof the following paragraph:

“Notwithstanding anything in this AMO Agreement to the contrary, any Settlement
Charge or Termination Charge payable by Travelport pursuant to this AMO
Agreement will be reduced by any amounts that may have been then-previously paid
by Travelport in connection with the termination of the WebServer Software
Special Option referenced as an Included Agreement in Section 3 (the “WSSO).
Any termination of this AMO Agreement shall not constitute or result in the
termination of the ESO Agreement. Should the AMO Agreement be terminated prior
to the Expiration Date, then notwithstanding such termination, upon IBM’s
receipt of any Settlement and/or Termination Charge, Travelport shall be
entitled to continue to receive, at no additional charge, IBM Subscription and
Support (S&S) and other support, as described in the ESO Agreement, for the
remainder of the term of the ESO Agreement.”

  14.   Covenants. Section 19 of the AMO Agreement, entitled “Covenants”, is
amended by adding at the end thereof the following paragraph:

“It shall be a condition precedent to the transactions contemplated by Amendment
11 to this AMO Agreement that Travelport provide an Agreement of Letter of
Credit and an Irrevocable Letter of Credit (“ILOC”) in favor of IBM Credit in
the initial amount of [**] and in form and substance satisfactory to IBM Credit
in its sole discretion, with the issuer being a financial institution with a
Moody’s Investors Service issuer rating of A3 or higher. The ILOC may be reduced
in an amount pursuant to an Agreement of Letter of Credit between IBM Credit and
Travelport.”

  15.   Termination Option. The first paragraph of Section 21 of the AMO
Agreement, entitled “Termination Option”, is amended by replacing the date
“July 1, 2009” with the date “April 1, 2011”.

 



--------------------------------------------------------------------------------



 



  16.   TPF Utilization Credits. Section 33 of the AMO Agreement, entitled “TPF
Utilization Credits”, is deleted in its entirety.     17.   Additional
Agreements. Section 34 of the AMO Agreement, entitled “Additional Agreements”,
is amended in its entirety to read as follows:

“Each of the Additional Agreements listed below will be considered an Included
Agreement for purposes of Section 3 of this AMO Agreement, and any monthly
charges that would otherwise be payable pursuant to it for any period of time or
transaction occurring during the period after March 31, 2010 through the
Expiration Date, will be included in the Monthly Payments and are not separately
payable:

  1.   IBM WebServer Software Special Option, as amended     2.   Enterprise
Software Option Agreement, as amended     3.   General Assignment and Bill of
Sale #2     4.   General Assignment and Bill of Sale #3     5.   General
Assignment and Bill of Sale #4     6.   IBM Work Order to the IBM Master Project
Resources Agreement for Consulting and Integration Services (MPRA), Project
Title TPF Support and Consulting Services Work Order, dated March 31, 2010    
7.   IBM Statement of Work for ServiceElite, On-Site Service Technician, Support
Line and zSeries Software Services, Statement of Work Number: AG3BFV     8.  
IBM Statement of Work for Availability Management Support Services, dated
March 19, 2010, Agreement Number HW72730     9.   IBM Trial or Loan of Products
Supplement, Agreement #0116041, Supplement # LT3ZHPA     10.   IBM Softek TDMF
z/OS Annual Support Services Proforma, dated March 29, 2010     11.   IBM Trial
or Loan of Products Supplement, Agreement #0116041, Supplement # LT3ZHA7

      This AMO Agreement does not modify the terms and conditions of the
Additional Agreements listed above.”

    18.   Programs and Services Allotments. Section 35 of the AMO Agreement,
entitled “Programs and Services Allotments”, is hereby amended as follows:

  (a)   Section 35.1, entitled “Software Monthly License Charge Program
Allotment for non-TPF Programs (the “MLC Allotment”)”, is deleted in its
entirety.     (b)   Section 35.2, entitled “VM Software Subscription and Support
Allotment (the “VM S&S Allotment”)”, is amended as follows:

  (1)   Replace the table contained therein with the following table:

 



--------------------------------------------------------------------------------



 



          Period   Amount  
07/01/06 — 06/30/07
    [**]  
07/01/07 — 06/30/08
    [**]  
07/01/08 — 06/30/09
    [**]  
07/01/09 — 06/30/10
    [**]  
07/01/10 — 06/30/11
    [**]  
07/01/11 — 06/30/12
    [**]  
07/01/12 — 06/30/13
    [**]  
07/01/13 — 06/30/14
    [**]  
07/01/14 — 12/31/14
    [**]  

  (2)   Add the following sentence under the replacement table:

      “The allotment amounts included in the above table are available on the
first day of each allotment period.”

  (c)   Section 35.3, entitled “Distributed Software Subscription and Support
Allotment (the “Distributed S&S Allotment”)”, is deleted in its entirety.    
(d)   Section 35.4, entitled “SoftwareXcel Allotment”, is amended as follows:

  (1)   Replace the table contained therein with the following table:

          Period   Amount  
07/01/06 — 06/30/07
    [**]  
07/01/07 — 06/30/08
    [**]  
07/01/08 — 06/30/09
    [**]  
07/01/09 — 03/31/10
    [**]  
04/01/10 — 12/31/10
    [**]  
01/01/11 — 12/31/11
    [**]  
01/01/12 — 12/31/12
    [**]  
01/01/13 — 12/31/13
    [**]  
01/01/14 — 12/31/14
    [**]  

  (2)   Add the following sentence under the replacement table:

      “The allotment amounts included in the above table are available on the
first day of each allotment period.”

  (e)   Section 35.5, entitled “zOS OTC Services Allotment”, is deleted in its
entirety.     (f)   Section 35.6, entitled “DataPower Maintenance Allotment”, is
deleted in its entirety.     (g)   Section 35.7, entitled “GCC Services
Allotment”, is deleted in its entirety.     (h)   Section 35.8, entitled
“Migration Services Allotment”, is hereby deleted in its entirety.     (i)  
Section 35.9, entitled “Transportation/Deinstallation Allotment”, is amended as
follows:

  (1)   Replace the table contained therein with the following table:

          Period   Amount  
10/01/07 — 06/30/08
    [**]  
07/01/08 — 06/30/09
    [**]  
07/01/09 — 06/30/10
    [**]  
07/01/10 — 12/31/14
    [**]  

 



--------------------------------------------------------------------------------



 



  (2)   Add the following sentence under the replacement table:

      “The allotment amounts included in the above table are available on the
first day of each allotment period.”

  (3)   Amend the last paragraph of Section 35.9 in its entirety to read as
follows:

      “In the event of expiration or termination of this AMO Agreement, [**]
unused Transportation/Deinstallation Allotment on the date of expiration or
termination will be refunded to Travelport.”

  19.   Machines Allotments: Section 37 of the AMO Agreement, entitled “Machines
Allotments”, is hereby deleted in its entirety.     20.   Adjustments to Monthly
Payments: Section 44 of the AMO Agreement, entitled “Adjustments to Monthly
Payments”, is hereby deleted in its entirety.     21.   Additional Provisions
for Lease Assumptions Pursuant to ITSA: Section 45 of the AMO Agreement,
entitled “Additional Provisions for Lease Assumptions Pursuant to ITSA”, is
hereby deleted in its entirety.     22.   Supplier Allotments. Section 46 of the
AMO Agreement, entitled “Supplier Allotments”, is hereby deleted in its
entirety.     23.   Machines Allotment. The AMO Agreement is amended by adding
after Section 46 thereof a new Section 47 to read as follows:

“47. Machines Allotment
During the Amendment 11 Extension Term, the Monthly Payment specified for
December of each calendar year includes an annual allotment amount (as set forth
in the table below) that may be used by Travelport to acquire (i) new IBM
Machines and related Products, support (including warranty upgrades) and
features directly from IBM during the Amendment 11 Extension Term, and
(ii) non-IBM machines and related products, support and features, directly from
IBM or from an authorized IBM Business Partner (a “Supplier”) provided such
acquisition is in conjunction with the acquisition of other IBM Products. These
amounts will be referred to as the “Machines Allotment.” The Machines Allotment
is not financed by IBM Credit.
Notwithstanding the foregoing, the Machines Allotment may also be used to
acquire up to [**] per year, up to an aggregate amount of [**] for the Amendment
11 Extension Term, of new and additional one time charge software (“OTC SW”) and
the Subscription and Support (“S&S”) associated with such OTC SW. For avoidance
of doubt, the Machines Allotment may not be used to acquire Monthly License
Charge Programs or S&S renewals for OTC SW entitlements as such may exist as of
March 31, 2010.
The amount of the Machines Allotment for each of the periods shown below is set
forth in the following table:

          Period   Amount  
03/31/2010 — 12/31/2010
  [**]
01/01/2011 — 12/31/2011
  [**]
01/01/2012 — 12/31/2012
  [**]
01/01/2013 — 12/31/2013
  [**]
01/01/2014 — 12/31/2014
  [**]
Total
  [**]





--------------------------------------------------------------------------------



 



The Machines Allotment is available to use on March 31st of the first allotment
period and, except as described below, on January 1st of each subsequent yearly
allotment period.
In order to use the Machines Allotment during any allotment period,
(1) Travelport will pay to IBM or the Supplier, as applicable, the charges for
acquiring the applicable products and/or services, which charges shall become
due as stated in the applicable executed Order Letter or comparable document (in
the case of a Supplier), (2) the available Machines Allotment funds for that
allotment period will be reduced by the amount of those charges, and (3) the
Monthly Payment for December of that allotment period will also be reduced by
the amount of those charges. In addition, if Travelport has fully utilized the
Machines Allotment funds for any allotment period, Travelport may elect to use
the Machines Allotment amount for the subsequent allotment period, prior to the
first availability day of the subsequent allotment period as described in the
previous paragraph, in which case (1) the available Machines Allotment funds for
the subsequent allotment period will be reduced by the amount of the charges for
acquiring the applicable products and/or services in the current allotment
period to the extent that those charges exceed the Machines Allotment funds for
the current allotment period, and (2) the Monthly Payment for December of the
subsequent allotment period will also be reduced by the amount of those excess
charges.
IBM will perform a reconciliation annually to compare the Machines Allotment
available for the preceding year to the actual amounts used for applicable
products and services. If the Machines Allotment available for any year,
including any amount carried forward from the previous year, is not fully
depleted in that year, then the unused balance, but not to exceed [**] of the
allotment amount originally available for that year (including any amount
carried forward from the previous year), may be carried forward and used in the
subsequent years of this AMO Agreement, not to exceed the total shown in the
table above, or used past the Expiration Date. Any remaining unused amount of
each year’s allotment amount will be held until the termination or expiration of
this AMO Agreement, at which time [**] of such amount may be either used to
reduce the non-leased, non-financed portion of Travelport’s final Monthly
Payment or refunded to Travelport, and [**] shall be retained by IBM.
An Order Letter must be executed by the Parties prior to Travelport’s use of the
Machines Allotment towards any transaction under this AMO Agreement.
All future IBM Machines, Software, and Services acquired directly from IBM under
this Section will be acquired at the then-current fair values for such Products
and Services, as mutually agreed, or in accordance with any other agreements
that may currently be in effect between IBM and Travelport at the time of the
transaction unless otherwise specified in this AMO Agreement.
For applicable products and services acquired from a Supplier (“Supplied
Items”), Travelport is responsible for: (a) selecting the specific Supplied
Items; (b) selecting the Supplier; (c) negotiating the price with such
Supplier(s); and (d) paying the Supplier. Except to the extent IBM’s Statement
of Limited Warranty imposes warranty obligations on IBM for IBM Products,
Travelport agrees to indemnify and hold IBM harmless from any damages or
liabilities relating to transactions between Travelport and Suppliers. Neither
IBM nor IBM Credit will be liable for any dispute that may arise between
Travelport and the Suppliers.
Subject to credit approval, Travelport may increase the amount of the Machines
Allotment. Any such increased amount will result in an adjusted increase to the
Monthly Payment and shall be confirmed in an Order Letter.
If the Machines Allotment is not fully depleted at the expiration or termination
of this AMO Agreement, any such unused amounts at the termination or expiration
of this AMO Agreement shall be used to reduce the non-leased, non-financed
portion of Travelport’s final Monthly Payment. If there is any remainder after
this reduction, then [**] percent [**] of the remainder shall be retained by
IBM, and the other [**] percent [**] will be refunded to Travelport.”

 



--------------------------------------------------------------------------------



 



  24.   [**] Services The AMO Agreement is amended by adding after Section 47
thereof a new Section 48 to read as follows:

“48. [**] Services
Included in the [**] is an allotment of [**] (the “TPF Services Allotment ) to
be applied to charges for TPF Program-related Services, including associated
[**] services (collectively, “Eligible TPF Services”), to assist in the [**].
Upon the Effective Date of Amendment 11, IBM will make available [**] of the TPF
Services Allotment. Thereafter, commencing on [**], and continuing through [**],
IBM will make available the remaining [**] of the TPF Services Allotment in an
amount of [**] per month, provided IBM is in receipt of Travelport’s [**] for
each corresponding month.
Travelport may elect to make additional TPF Services Allotment amounts available
prior to making the associated [**] by making a payment equal to the charges for
Eligible TPF Services requested by Travelport. Upon receipt of such amount, IBM
will reduce the [**] for the following month (and if necessary subsequent
month(s)) by the amount of such payment, unless the Parties otherwise agree in
an Order Letter.
If the full amount of the TPF Services Allotment has not been used for Eligible
TPF Services by [**], then Travelport may use the remaining portion of the TPF
Services Allotment for any new Products or Services that it may obtain from IBM.
The TPF Services Allotment provided pursuant to this Agreement must be used
during the term of this Agreement. Eligible TPF Services will be provided (i) at
then-current fair values, as mutually agreed, or in accordance with any other
agreements that may then be in effect between IBM and the Travelport Enterprise,
and (ii) pursuant to a mutually agreed to Statement of Work issued under the IBM
Customer Agreement referenced herein as an Associated Document, or any
equivalent agreement in effect between us. In the event of the expiration or
termination of this AMO Agreement prior to your use of the amount of TPF
Services Allotment specified above, IBM shall retain any unused portion of such
amount.
Any travel and living expenses associated with the provision of the Eligible
Services that are pre-approved in writing by Travelport, as well as any taxes
applicable to the Eligible Services, are in addition to any charges for Eligible
TPF Services. IBM will invoice you as such charges and you agree to pay such
charges.”

  25.   Listed Programs Services. The AMO Agreement is amended by adding after
Section 48 thereof a new Section 49 to read as follows:

“49. Listed Programs Services
Included in the [**] for the period from [**] through [**] is an allotment of
[**] (the “LP Services Allotment ) to be applied to charges for IBM Services
related to the Listed Programs (as such term is defined the WSSO), including
associated [**] services (collectively, “Eligible LP Services”).
Upon receipt of each [**], IBM will make available [**] of the LP Services
Allotment. Travelport may elect to make additional amounts of the LP Services
Allotment available prior to making the associated [**] by making a payment
equal to the charges for such Eligible TPF Services requested by Travelport.
Upon receipt of such amount IBM will reduce the [**] for the following month
(and if necessary subsequent month(s)) by the amount of such payment, unless the
Parties otherwise agree in an Order Letter.

 



--------------------------------------------------------------------------------



 



The LP Services Allotment provided pursuant to this AMO Agreement must be used
prior to [**]. Eligible LP Services will be provided (i) at then-current fair
values, as mutually agreed, or in accordance with any other agreements that may
then be in effect between IBM and the Travelport Enterprise, and (ii) pursuant
to a mutually agreed Statement of Work issued under the ICA or any equivalent
agreement in effect between IBM and the Travelport Enterprise. If the LP
Services Allotment is not used by [**] or upon the earlier expiration or
termination of this AMO Agreement prior to Travelport’s use of the amount of LP
Services Allotment specified above, IBM shall retain any unused portion of such
amount.”

  26.   z10 Engine Deactivation Credit for Maintenance Services. The AMO
Agreement is amended by adding after Section 49 thereof a new Section 50 to read
as follows:

“50. z10 Engine Deactivation Credit for Maintenance Services.
Upon 30 days’ notice from Travelport, IBM will deactivate any of the engines in
the z10 Machines listed in Exhibit B as requested by Travelport. IBM will
provide Travelport a z10 Engine Deactivation Credit for Maintenance Services
(“Deactivation Credit”) for any such deactivation. The Deactivation Credit will
be calculated from the table in Exhibit P and will be the difference of the
Monthly Amount Per Feature Code of the current Processor CP Setting and the
Monthly Amount Per Feature code of the new Processor CP Setting. The
Deactivation Credit will be applied to reduce the Monthly Payment in full month
increments from the month following the Processor CP setting reduction until
[**]. The Deactivation Credit will be confirmed via an Order Letter.”

  27.   Existing Credits/Funds. The following credits and funds to which
Travelport became entitled prior to the Effective Date of Amendment 11 will be
retained for later use by Travelport:

  (a)   Any Fixed Capacity Credits to which Travelport is entitled to pursuant
to Section 33 of the AMO Agreement deleted by this Amendment 11 (which the
Parties estimate to be [**] and is dependent upon IBM’s receipt of the report
due IBM on or before April 10, 2010 and Travelport being entitled to such Fixed
Capacity Credit in accordance the terms of such Section 33, and in accordance
with such report) will be made available to, and retained for later use by,
Travelport, notwithstanding the deletion of that Section of the AMO Agreement.
These Fixed Capacity Credits may be used in acquiring Products and Services from
IBM, but may not be applied against the leased or financed portion of the
Monthly Payments payable under the AMO Agreement (unless mutually agreed to by
the Parties, as confirmed by an Order Letter). All transactions utilizing Fixed
Capacity Credits will be confirmed by an Order Letter.     (b)   The [**]
storage credit described in Order Letter 591 will be retained for later use by
Travelport, in accordance with the provisions of that Order Letter.     (c)  
The Parties agree that there is [**] remaining from the GCC Services Allotment
provided in Section 35.7 of the AMO Agreement, which amount Travelport may use
to acquire Products and Services from IBM notwithstanding the deletion of that
Section of the AMO Agreement.

  28.   Continued Effect. Except for the changes specified in this Amendment 11,
all other terms and conditions of the AMO Agreement remain unmodified.

  29.   Entire Agreement. The Parties agree that this Amendment 11 and the
Included Agreements are the complete agreement between the Parties and replace
any prior oral and/or written communications between the parties concerning this
subject matter. By signing below, the Parties agree to the terms of this
Amendment 11. If there is a conflict between the terms of this Amendment and the
terms of an Included Agreement, this Amendment 11 prevails.

 



--------------------------------------------------------------------------------



 



                          Agreed to:       Agreed to as to the 3rd introductory
paragraph only: Travelport, LP by Travelport Holdings, LLC,
its General Partner       Travelport, Inc.
 
                        By:     /s/ Mark P. Ryan       By:     /s/ Mark P. Ryan
 
     
 
Authorized Signature       Authorized Signature
 
                        Name (type or print):      Mark P. Ryan       Name (type
or print):      Mark P. Ryan
 
     
 
 
     
 
             
 
 
 
                        Date:     3/31/2010       Date:     3/31/2010
 
     
 
Jurisdiction of Organization: Delaware                
 
                        Agreed to:       Agreed to: International Business
Machines Corporation       IBM Credit LLC
 
                        By:     /s/ John M. Segler       By:     /s/ Judson A.
Fickler
 
     
 
Authorized Signature       Authorized Signature
 
                        Name (type or print):     John M. Segler       Name
(type or print):     Judson A. Fickler
 
     
 
 
     
 
             
 
 
 
                        Date:     3/31/2010       Date:     3/31/2010
 
     
 
                 

Customer No.: 9885094
AMO Agreement No.: ASVB594
IBM Customer Agreement No.: JJT-0003
Term Lease Agreement No.: JJT-0001

 



--------------------------------------------------------------------------------



 



Attachment 1
Exhibit A
Monthly Payments
The Monthly Payments shall be as follows:

          Month   Monthly Payment
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



Note: It shall be a condition precedent to the transactions contemplated by
Amendment 11 to the AMO Agreement that IBM receive, via a wire transfer on or
before 2 PM Eastern Daylight Time on March 31, 2010, the amount of US [**] as
part of the Monthly Payment for March 2010 as provided above, as per the
following electronic payment instructions:
PNC Bank
Attn: IBM Corporation
500 First Avenue
Pittsburgh, PA 15219
PNC Bank Contact: Donna Haber
Telephone: 732-220-3258
[**]

 



--------------------------------------------------------------------------------



 



Attachment 2
Exhibit B
Capacity Plan
Processor Capacity Plan
Environment definitions by Workload:
TPF Complex: The TPF Complex is composed of [**] Machines currently operating in
the existing Travelport GDS System. This complex will be created via the upgrade
of these [**] machines to [**] machines. These Machines will be shipped by IBM
on or before March 31, 2010 and upgraded as shown in Attachment 1.
zOS Complex: zOS applications are currently hosted on [**] Machines, serials
[**]. This complex will be created via the upgrade of these [**] Machines to
[**] machines. These Machines will be shipped by IBM on or before March 31, 2010
and upgraded as shown in Attachment 1.
DR Complex: DR applications are currently hosted on [**] Machines, serials [**].
This complex will be created via the upgrade of these [**] Machines to [**]
machines. These Machines will be shipped by IBM on or before March 31, 2010 and
upgraded as shown in Attachment 1.
I. TPF, zOS and DR Complexes:
Hybrid Machine Upgrades
As part of the IBM Hybrid Program (“Hybrid Program”), the Leases for the Base
Capacity Machines identified below as “Displaced Machines” are being terminated
on the Lease Termination Dates shown below and the Displaced Machines are being
returned by Travelport to IBM Credit. The Leases associated with the Displaced
Machines will be terminated and the Lease termination charges will be financed
by IBM Credit upon the installation of the corresponding Replacement Machines
and such termination charges are included in the Monthly Payments. As a
replacement to the Displaced Machines, Travelport is receiving the upgraded IBM
Replacement Machines identified below and further described in Attachment 1 to
this Exhibit B, which will be leased to Travelport under the TLA and subject to
this AMO Agreement.
A. TPF Complex:
IBM will deliver [**] Machines as specified below for use in the Travelport
Enterprise’s TPF Complex as defined above:

 



--------------------------------------------------------------------------------



 



                  TPF Complex       TPF Complex     Displaced Machines  
Replacement Machines     Lease   Machine-Model   Estimated Date   Return
Machine-Model-Serial #   Termination Date   Plant Order#   of Installation  
Date   [**]   [**]   [**]   [**]   [**]

      These Machines are being leased pursuant to TLA Option B’.     B.   zOS
Complex:         IBM will deliver [**] Machines as specified below for use in
the Travelport Enterprise’s zOS Complex as defined above:

                  zOS Complex       zOS Complex     Displaced Machines  
Replacement Machines     Lease   Machine-Model   Estimated Date of   Return
Machine-Model-Serial #   Termination Date   Plant Order#   Installation   Date  
[**]   [**]   [**]   [**]   [**]

      These Machines are being leased pursuant to TLA Option B’.     C.   DR
Complex:         IBM will deliver [**] Machines as specified below for use in
the Travelport Enterprise’s DR Complex as defined above:

                  DR Complex       DR Complex     Displaced Machines  
Replacement Machines     Lease   Machine-Model   Estimated Date of   Return
Machine-Model-Serial #   Termination Date   Plant Order#   Installation   Date  
[**]   [**]   [**]   [**]   [**]

      These Machines are being leased pursuant to TLA Option B’.

The Replacement Machines are the result of new IBM upgrades being added to used
IBM Credit base Machines. The Displaced Machines must be returned to IBM Credit
within 90 days of the shipment of the Replacement Machines pursuant to the terms
of Section 25 of the TLA. As of the applicable Lease Termination Dates,
Travelport releases all of its interest in the Displaced Machines and IBM Credit
agrees to discontinue the Leases for the Displaced Machines and to relieve
Travelport from all continuing obligations after the Displaced Machines are
returned to IBM Credit, provided Travelport has paid all amounts due and payable
or any other amounts (such as

 



--------------------------------------------------------------------------------



 



taxes) that may have accrued for the Displaced Machines up to the applicable
Termination Dates. Travelport acknowledges it shall continue to be responsible
for those obligations that would survive the discontinuance of the Lease for
Displaced Machines as set forth in the TLA.
If Travelport returns any of the Displaced Machines to IBM Credit prior to [**],
IBM will provide a Monthly Early Return Credit from the date of return through
[**], in the applicable amount shown in the table below for each specified
Displaced Machine.

                          Monthly             Early Return Type   Model   Serial
Number   Credit  
[**]
  [**]   [**]   [**]

Normal installation of the Replacement Machines, as well as de-installation,
packing and return shipping of the Displaced Machines, will not be separately
chargeable to Travelport; however should Travelport fail to return any of the
Displaced Machines within the 90 day period described above, IBM shall charge
Travelport a rental fee as shown in the table below for each retained Displaced
Machine for each month or partial month) in excess of the 90 day return period
described above. Maintenance Services charges will be in addition to the amounts
shown below.

      Displaced Machine Serial   Rent/Month  
[**]
  [**]

Installation and De-installation
For the Machines specified above, IBM shall be responsible for normal
installation of the Machines and de-installation of the Machines. IBM shall also
be responsible for the normal de-installation of the Machine Modifications
indicated in Attachment 1. IBM will not provide, nor be liable for,
de-installation or other services for Machines not leased under this AMO
Agreement or for movement of Machines between buildings.

 



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit B
Configurations of the [**] Machine Modifications for the TPF Complex
Maintenance Services are included with these Machines through [**].
1. CEC100

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



2. CEC200

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



3. CEC300

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



4. CEC400

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



5. CEC500

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



6. CEC600

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



7. CEC801

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



8. CEC901

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



9. SYS61

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



10. SYS63

                  Product     Description   Qty       [**]    
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



Attachment 3
Exhibit C
Current Machines

I.   Travelport — Leased Machines

  A.   Maintenance Services are included for the Machines listed below until the
applicable Return Date for each such Machine.

    Processors:

                      Machine Serial   Machine         Number   Type   Machine
Model   Return Date
[**]
    [**]       [**]     [**]

  B.   Maintenance Services are included for each of the Machines listed below
until the applicable Maintenance End Date shown below.

      Storage:

                                              Lease                         End
or     Machine           Serial   Return   Maintenance Type   Model   Number  
Date   End Date
[**]
  [**]     [**]     [**]   [**]

 



--------------------------------------------------------------------------------



 



                                              Lease                         End
or     Machine           Serial   Return   Maintenance Type   Model   Number  
Date   End Date
[**]
    [**]       [**]     [**]   [**]

  C.   The following Travelport — Leased Machines are on warranty. Upon warranty
expiration, the Machines with Maintenance End dates shown below will be placed
on Maintenance Services until the applicable Maintenance End Date shown below.

                                                  Lease   Charges              
          End or   Start Date     Machine           Serial   Return   (Warranty
  Maintenance Type   Model   Number   Date   Exit Date)   End Date
[**]
    [**]       [**]     [**]   [**]   [**]

 



--------------------------------------------------------------------------------



 



D.   The following Travelport Leased Machines are not on Maintenance.

                          Lease             End or Machine       Serial   Return
Type   Model   Number   Date
[**]
  [**]   [**]   [**]





--------------------------------------------------------------------------------



 



II. Travelport — Owned Machines

A.   The following Travelport -owned Machines are currently on warranty. Upon
warranty expiration, the Machines with Maintenance End dates shown below will be
placed on Maintenance Services until the applicable Maintenance End Date shown
below.

                                  Charges                     Start Date        
Machine       Order   (Warranty   Warranty   Maintenance Type   Model   Serial  
Exit Date)   Status   End Date
[**]
  [**]   [**]   [**]   [**]   [**]





--------------------------------------------------------------------------------



 



B.   The following Travelport -owned Machines are currently on Maintenance
Services and will remain on Maintenance Services until the Maintenance End Date
shown below.

                                      Order   Maintenance Machine Type   Model  
Serial   End Date
[*]
    [**]       [**]       [**]  





--------------------------------------------------------------------------------



 



IBM and Travelport will perform a reconciliation of Exhibit C and if
discrepancies are found, IBM will adjust the Monthly Payment based on the
additions and or deletions which Travelport and IBM mutually agree to make to
Exhibit C.





--------------------------------------------------------------------------------



 



Attachment 4
Exhibit F
Settlement/Termination Percentages

I.   Termination Percentages

          Termination Date   Termination Percentage
[**]
    [**]  

II.   Settlement Percentages

      Default Date   Settlement Percentage
[**]
  [**]





--------------------------------------------------------------------------------



 



Attachment 5
Exhibit G
Travelport Order Letter
IBM Corporation
13800 Diplomat Drive
Dallas, TX 75234
Attention: Order Letter Administrator, Fax Number: (877) 426-2493, Email:
oiocso@br.ibm.com
Subject: Asset Management Offering Agreement, effective as of July 1, 2002,
among IBM, IBM Credit and Travelport; AMO Agreement No. ASVB594, as amended
(collectively, the “AMO Agreement”).
Order Letter Number:
Travelport hereby orders and, if applicable, leases or finances from IBM Credit,
the Machines, Programs and/or Services listed below in accordance with the terms
of the subject AMO Agreement.
(Travelport hereby terminates the Machines, Programs, and/or Services listed
below in accordance with the terms of the subject AMO Agreement.)

         
Customer Number:
    9885094  
Installed at Address:
    760 Doug Davis Dr; Hapeville, GA 30354
Product Type, Model/Feature, Description:
       
Plant Order or MES Number:
       
Serial Number:
       
Customer Requested Arrival Date:
       
Estimated Date of Installation:
       
Return Date:
       
Term:
       
TLA Option:
       
Warranty Period:
       
IBM Licensed Internal Code (LIC)*:
       
Production Status:
       
Warranty- Type of Service:
       

Charges:   The Monthly Payments under the AMO Agreement will be increased
(decreased) $XXXXX.XX per month for XX months effective from XX/XX/XX through
XX/XX/XX for the transactions in this Order Letter./The Monthly Payments under
the AMO Agreement will not be changed for the transaction in this Order Letter.

         
Contractual Basis for Charges:
  Request of Mr./Ms.   , Travelport

Additional Settlement/Termination Percentages:
Travelport authorizes IBM or IBM Credit to fill in serial numbers for the
Machines listed in this Order Letter.
The transactions included in this Order Letter may contain a combination of
recurring charges (such as for Monthly License Charge Software and Maintenance
Services) and Equipment leasing and non-Equipment financing. For leasing and
financing transactions, the following TLA Options describe the type of
transaction.
TLA Options (Summary details available upon request):

         
B
  -   Lease for Machine with fair market value end-of-lease options and Lessor
is the owner for tax purposes.
B+
  -   Lease for Machine with fair market value end-of-lease options.
B$
  -   Lease for Machine with one dollar end-of-lease purchase option and Lessor
assumes for tax purposes that Lessee is the owner.





--------------------------------------------------------------------------------



 



         
B’
  -   Lease for Machine with prestated end-of-lease options and Lessor assumes
for tax purposes that Lessee is the owner.
L
  -   Lease for used Equipment supplied by Lessor
S
  -   Loan for IBM Financed Items.
T
  -   Loan for non-IBM Financed Items.

Certain Machines contain Licensed Machine Code (LMC) or Licensed Internal Code
(LIC). LMC and LIC are licensed under the terms of the agreements provided with
the LMC and LIC and those agreements govern Travelport’s use of that LMC or LIC.
Authorization to use LMC or LIC is only for the number of processors, amounts of
storage, or other quantities acquired by Travelport which is also indicated in
the Machine’s “Description” field of this Order Letter.
LIC*: LIC* means Specific Machine using Licensed Internal Code
The Parties agree that:

1.   This Order Letter shall serve as a Transaction Document to the ICA (as
defined in the AMO Agreement) and/or an Exhibit to the TLA (as defined in the
AMO Agreement).

2.   Reproductions of this fully executed Order Letter by reliable means will be
considered equivalent to an original hereof.

3.   Neither IBM nor IBM Credit makes any representation whatsoever regarding
the accounting treatment applicable to charges for the transactions under this
Order Letter.

4.   With respect to any Machine ordered in this Order Letter, if Travelport
contractually agrees to capacity monitoring of the Machine, then, in order for
Travelport to comply with such terms, IBM Credit will allow the installation of
any changes, additions, and/or capacity monitoring Machines or software on such
Machine by its manufacturer, or permit its manufacturer to monitor the Machine
capacity.

5.   Unless otherwise agreed to in writing by the Parties and prior to the
return to IBM Credit of any Machine ordered in this Order Letter, Travelport is
responsible for removing all information and data, including, but not limited
to, programs not licensed to that specific Machine. IBM Credit has no obligation
to remove Travelport’s or any other party’s information from the Machine.

6.   Risk of Loss: IBM bears the risk of loss or damage for each Machine up to
the time it is delivered to the IBM-designated carrier for shipment to
Travelport or Travelport’s designated location. Thereafter, Travelport bears the
risk. Each Machine is covered by insurance, arranged and paid for by IBM for
Travelport, covering the period until it is delivered to Travelport or
Travelport’s designated location. For any loss or damage report the loss or
damage in writing to IBM within 10 business days of delivery.

IBM and/or IBM Credit may file a copy of this Order Letter to perfect its
purchase money security interest.
By signing below, Travelport confirms that its correct legal name is
“Travelport, LP” and that its jurisdiction of organization is Delaware.
By signing below for our respective Enterprises, the Parties agree to the terms
of this Order Letter without modification.





--------------------------------------------------------------------------------



 



                  Agreed to:             Travelport, LP by Travelport Holdings,
LLC, its General Partner   Customer No.: 9885094    
 
                        Jurisdiction of Organization: Delaware    
By:
               
 
                Authorized Signature
  AMO Agreement No.: ASVB594    
 
                Name (type or print)

  IBM Customer Agreement No.: JJT-0003    
 
                Date:       Term Lease Agreement No.: JJT-0001    
 
 
 
           
 
                Agreed to:   Agreed to:     International Business Machines
Corporation   IBM Credit LLC    
 
               
By:
      By:        
 
                Authorized Signature
  Authorized Signature    
 
                Name (type or print)

  Name (type or print)

   
 
               
Date:
      Date:        
 
 
 
     
 
   





--------------------------------------------------------------------------------



 



Attachment 6
Exhibit M
Preferred Pricing Arrangement
For incremental capacity to the Processor Capacity Plan for System z Machines
contemplated by this AMO Agreement, IBM will provide Travelport with the
following Preferred Pricing Arrangement (“PPA”) terms and conditions, so long as
IBM continues to offer a System z Preferred Pricing Arrangement to any other
commercial customer in the United States.
It is Travelport’s intent to satisfy all of the Travelport Enterprise’s future
incremental System z Processor requirements with Products acquired new directly
from IBM. Beginning on the signature date of the AMO Agreement, IBM will provide
Travelport with the most favorable prices generally made available in the United
States to our best end user commercial customers at the time of proposal (“Most
Favorable Prices”). Most Favorable Prices is defined as the piece parts
transaction purchase price which is equal to or lower than the lowest price
received from IBM by any other commercial end user for “Equivalent Technology”
operating in an OS/390, MVS, VM, VSE, VM, VSE, zVM or zOS environment up to the
date the proposal is requested. “Most Favorable Prices” is measured in CPU price
per MIPS. “Equivalent Technology” for System z is defined as the same IBM
Machine type/model and configuration or modification. These Most Favorable
Prices will apply to the eligible Products listed below when such Products are
acquired by Travelport new directly from IBM in, and for use in, the United
States under standard terms and conditions, as reflected in the IBM Customer
Agreement (“ICA”) JJT-0003. Any unique terms and conditions in individual
transactions between IBM and Travelport may require that the prices to
Travelport be adjusted. Capitalized terms not defined herein are defined in the
ICA.
IBM will make available to Travelport, at the time of proposal and up to the
time of sale, the benefits of any promotional offerings that IBM is then making
generally available in the United States to an end-user commercial customer for
eligible products. If Travelport qualifies for and selects any such promotional
offering, it shall be in lieu of the Most Favorable Prices provided by this
Arrangement.
The eligible product machine type is [**].
Industry specific Products; Product pricing for capacity tied to specific
applications as set out in Attachment A, if applicable, which is attached hereto
and made a part hereof; outsourcing; Asset Management Offerings; Open
Infrastructure Offerings; used Products; and IBM Products not listed above shall
not be considered for purposes of establishing the Most Favorable Prices each
quarter and are excluded from this Arrangement. If and to the extent IBM
modifies Attachment A, or an equivalent document, for all of its commercial
customers, IBM may change Attachment A by providing Travelport an amended
Attachment A, in writing, at any time. Such amendment will be effective
immediately. In addition, unauthorized prices; prices offered to resolve a
customer complaint or customer litigation; promotional; other offerings which
require the acceptance of the unique terms and conditions associate with the
offering; and special bid prices authorized to sell Products withdrawn from
marketing shall not be considered for purposes of establishing the Most
Favorable Prices each quarter and are excluded from this Arrangement.
Unless otherwise agreed to by IBM, Product purchases pursuant to this
Arrangement shall not be considered eligible revenues for purposes of any
existing IBM revenue incentive offerings.
Travelport agrees not to disclose the terms or existence of this Arrangement to
any third party without IBM’s prior written approval, unless required by law.
Notwithstanding the foregoing, Travelport may disclose the existence and terms
of this Arrangement to its legal counsel and independent auditors under the
terms of a written confidentiality agreement between Travelport and such party
sufficient to require that party to treat the existence and terms of this
Arrangement as confidential in the accordance with this Section and to require
that party not to use the existence or terms of this Arrangement for the benefit
of any other person or entity.
IBM may, at any time, terminate the provisions of this Arrangement, by written
notice to Travelport, if IBM no longer offers terms and conditions similar to
those contained in this PPA to any of its commercial customers. This Arrangement
shall, unless otherwise terminated, expire on the Expiration Date of the AMO
Agreement. However, obligations under the above-referenced ICA or any other
agreement between IBM and Travelport shall survive the termination of this
Arrangement.





--------------------------------------------------------------------------------



 



Attachment A to Exhibit M (Preferred Pricing Arrangement)
[**]





--------------------------------------------------------------------------------



 



Attachment 7
Exhibit N
Revised Special Offering Attachment for VM Charges on IBM System z10 Machines
(IBM LOGO) [y84314y8431400.gif]  Customer Agreement
Special Offering Attachment for VM Charges
The terms of this Special Offering Attachment for VM Charges (“Attachment”) are
in addition to those of the IBM Customer Agreement, Agreement Number JJT-0003
(“ICA”), and the IBM International Program License Agreement (“IPLA”) in effect
between us. Travelport accepts the terms of this Attachment by making any
payment for IBM Programs utilizing the charging structure described below.

1.   Definitions       LPAR                     Logical partitions in which an
IBM Program runs.       MSUs                     Millions of Service Units per
hour. Units of workload capacity of an Eligible Machine.   2.   Eligible
Programs

      The following Programs are eligible for the special pricing described in
this Attachment (collectively, the “Eligible Programs”):     A.   VM OTC:

      Product     Number   Product
[**]
  [**]
 
   

      The Programs listed above are one-time-charge Programs licensed under the
terms of the IPLA (collectively, the “VM OTC Programs”). The subscription and
support (“Software Maintenance”) for such VM OTC Programs is provided under the
terms of the IBM Agreement for the Acquisition of Software Maintenance
(“IAASM”).     B.   VM MLC:         GVM-VM4-DL2 Merged Machine — [**]        
[**] serial number to be determined when [**] is upgraded.         Priced on
(4) engines as a [**]

              Systems In Report:   System Name   MTM
[**]
  [**]     [**]  

                      Software Product Number   Product Name   Serial
[**]
  [**]     [**]  





--------------------------------------------------------------------------------



 



LTST VM Machine — [**]
[**] serial number to be determined when [**] is upgraded.
Priced on (3) engines as a [**]

              Systems In Report:   System Name   MTM
[**]
  [**]   [**]  

                      Software Product Number   Product Name   Serial
[**]
  [**]     [**]  
 
           

DL1 VM Machine — [**]
[**] serial number to be determined when [**] is upgraded.
Priced on (1) engine as a [**]

              Systems In Report:   System Name   MTM
[**]
  [**]   [**]  

                      Software Product Number   Product Name   Serial
[**]
  [**]     [**]  





--------------------------------------------------------------------------------



 



    The Programs listed above are monthly license charge Programs licensed under
the terms of the ICA (collectively, the “VM MLC Programs”). The Software
Maintenance for such VM MLC Programs is provided under the IAASM.

    Travelport represents that all of the Eligible Programs described above will
be run on shared LPARs on the following Machines up to the following MSUs:

         
Machine Serial:
  [**]
VM LPAR Name(s):
  [**]
VM LPAR engine boundary capacity (in MSUs):
  [**]

         
Machine Serial:
  [**]
VM LPAR Name(s):
  [**]
VM LPAR engine boundary capacity (in MSUs):
  [**]

         
Machine Serial:
  [**]
VM LPAR Name(s):
  [**]
VM LPAR engine boundary capacity (in MSUs):
  [**]

3.   Charges

      As long as the following conditions are met, IBM agrees to charge
Travelport only for the capacity on which the Eligible Programs are running:

  •   The Eligible Programs and any TPF guest workload must reside in a PR/SM
LPAR provided that the LPAR(s) align to a full engine(s) boundary;     •  
Travelport has and must continue to license [**], to the number of shared VM
engine(s);     •   VM MLC Program licensing and charging is at the MSU capacity
of the engine(s) in the LPAR(s) shown above;     •   VSE and z/OS guest
workloads are not allowed in the shared LPAR(s);     •   Must provide Call Home
data of the VM LPAR(s) size annually; and     •   If VM LPAR exceeds the engine
boundary capacity as set forth in the table above, Travelport must notify IBM
and the Parties will review the terms, conditions and pricing described in this
Attachment and make adjustments thereto.

4.   Your Responsibilities

      You agree to:     (1)   promptly install any enabling code for IBM
Programs or IBM System z Licensed Internal Code (“LIC”), if any, required for
the pricing described in this Attachment.     (2)   notify IBM if you elect to
convert from the pricing described in this Attachment to another form that is
generally available to you.     (3)   configure your Machine to send Transmit
System Availability Data (TSAD) weekly to IBM via the Remote Support Facility
(RSF). This enables IBM to verify that the product LPAR utilization capacity
MSUs are consistent with your actual Machine configuration. Failure to submit
TSAD may result in IBM VM MLC Programs being charged on a Full Capacity MSU
basis.     (4)   assign a person in your organization with authority to discuss
and promptly resolve any questions or inconsistencies concerning VM OTC or VM
MLC sub-capacity, current license entitlement, and configuration data reported
via the RSF for the Machines running VM.





--------------------------------------------------------------------------------



 



5.   General

      By accepting these special terms, Travelport agrees to allow IBM to audit
Travelport’s compliance with the terms of this agreement upon reasonable prior
notice to Travelport from IBM. Travelport understands that IBM may use
information IBM has about the Travelport Enterprise’s system in its audit
activities and agrees to provide IBM with machine access and/or copies of system
tools outputs and/or other system information as appropriate to conduct such
audits.         In the event that IBM makes generally available a sub-capacity
offering supported under VM, this Attachment shall terminate. This Attachment
shall be valid from March 31, 2010 through the termination or expiration of the
AMO Agreement. The terms in this Attachment are IBM Confidential.

 



--------------------------------------------------------------------------------



 



Attachment 8
Exhibit P
Table for z10 Engine Deactivation Credit for Maintenance Services
(IBM LOGO) [y84314y8431400.gif]
Monthly maintenance pricing “per processor” chart

                          Feature                   Monthly Amount Per Code  
Description   z10 Series   Feature Code
[**]
  [**]     [**]       [**]  





--------------------------------------------------------------------------------



 



•   These prices are to be used for downgrades only and cannot used for
upgrades.

•   Pricing is based on Travelport’s discount structure.

•   These rates are for standard, non specialty, Engines only.

•   There are other features that affect the maintenance price on a z10 so these
rates should not be used as a total maintenance price on the Machine (meaning it
should not be assumed the price for a z Machine will only come from this chart.)

